Citation Nr: 1451563	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-19 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include lumbar degenerative joint disease.  


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel











INTRODUCTION


The Veteran served on active duty from April 1979 to July 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Winston Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's low back disability did not have its onset during active service, nor is it otherwise related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in May 2010.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19. 473, 484-86 (2006) (notice of the elements of the claim).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records. 

The Board has reviewed the October 2010 and January 2014 VA examination reports and finds that together they are adequate for a decision in this matter.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Board accordingly finds the evidence sufficient to decide the claim.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Further, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran seeks service connection for a low back disability.  He contends that he suffers from low back pain due to an injury in service.  Specifically, the Veteran contends that he injured his back while holding his M16 weapon in a horizontal position with both hands at arm's length for approximately an hour.   

Service treatment records show that the Veteran complained of back pain in June 1979 and July 1979.  An in-service treatment record dated in July 1979 reflects that no deformities, herniations or edemas were found.  No muscle spasms were noted.  The Veteran was assessed with a mild muscle strain of the lumbar sacral region.   

In May 2010, the Veteran submitted a lay statement from his sister, G.A., in which she stated that the Veteran's medical condition had changed after his separation from service.  She noted that the Veteran continuously complained about his chronic and constant pain in his back.  She stated that his back condition continued to get worse in the following years.  

A post service medical record from the Cape Fear Valley Medical Center dated September 2010 shows that the Veteran complained of "flank" and/or back pain of three weeks duration.  

The Veteran was afforded a VA spine examination in October 2010.  He stated that he started having back pain during special training.  He noted moderate, sharp pain with movement, decreased motion and stiffness.  He also noted constant, daily pain, with radiation to his right leg.  He stated that severe flare-ups occurred every two to three weeks, lasting one to two days.  

X-rays showed mild/moderate degenerative changes with mild to space narrowing of L5-S1.  The Veteran was diagnosed with lumbar degenerative joint disease.  The examiner noted an emergency room visit in 2004 and a diagnosis of myofascial pain syndrome.  The examiner opined that the Veteran's low back condition was less likely than not caused by or a result of low back pain during special training while in service.  The examiner noted that the Veteran was seen several times during service for low back pain, but had not stated a specific injury.  After discharge, the Veteran was a brick layer, worked as a fork lift driver and did other manual work.  The examiner noted that the jobs had a significant effect on the Veteran degenerative joint disease.  Also, that his age and obesity may contribute to the disease.  The examiner noted that the Veteran was not getting any specific medical treatment for his back condition except prn (as needed) pain medicine.

The Veteran was afforded a VA examination in December 2013.  The Veteran stated that during active service, he was placed in a "motivational program" for disciplinary reasons.  He had to hold a M16 away from his body for approximately an hour.  He experienced back pain and discomfort.  He continued to experience pain in his lower back after separation.  His back pain is 8/10, every day, and the pain from flare-ups is 10/10.  He has great difficulty walking and bending.  He noted that he took Tylenol or pain pills for his pain. 

The examiner opined that the Veteran's low back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the activity of holding a weapon in a horizontal position for an approximately an hour could cause acute back pain secondary to muscular strain, which was the case for the Veteran.  He noted that the Veteran's degenerative changes were consistent with degenerative disc disease.  He also noted that the predominance of medical literature does no support a direct correlation between muscle strain and degenerative disc disease.  The medical literature did, however, support that age and obesity are risk factors for degenerative disc disease.

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.  The Veteran was treated for low back pain while in service, and is currently diagnosed with lumbar spine degenerative joint disease and degenerative disc disease.  However, there is no competent medical opinion linking the Veteran's back disability to service.  The only competent medical opinions of record addressing the relationship between the current condition and service are that of the VA examiners, and such opinions are against the claim.  

In this regard, the Board finds the opinion of the December 2013 VA examiner to be most probative.  The opinion was provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's in-service treatment, post service employment, and the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  This opinion is also consistent with the other evidence of record, including the October 2010 VA examination.  There is no competent and probative opinion to the contrary.  

To the extent that the Veteran and his sister believe that his current disability is connected to the in-service incident, as a lay person, they have not shown that they have specialized training sufficient to render such an opinion as to the etiology of spine disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Spine disorders require medical testing to diagnose and can arise from many different causes, thereby requiring medical expertise to determine the etiology.  Accordingly, the Veteran and his sister's opinions as to the diagnosis or etiology of a low back disability are not competent medical evidence.  

The Board recognizes the Veteran's contentions that he has had continuous symptoms since active service.  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, to the extent that the Veteran is competent to describe that which he experienced in service and thereafter, the contentions that his current low back disorder is related to active service are outweighed by the medical evidence and opinion of record.

In addition, there is no diagnosis of arthritis of the lumbar spine made within one year following separation from service.  

In summary, a chronic back disability was not shown in service or for many years thereafter and the most probative evidence shows that the current low back disability is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back disability, to include lumbar degenerative joint disease is denied.  




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


